Citation Nr: 1233995	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  11-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1973 to June 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for SMC based on aid and attendance.  After the Veteran expressed disagreement with the denial of his claim in July 2009, the RO, in a May 2010 Decision review Officer (DRO) decision, established SMC under 38 U.S.C.A. §§ 1114(l) and (b), effective August 26, 2008.  In July 2010, the Veteran expressed disagreement with the rate of SMC.  In a concurrent rating decision and Statement of the Case (SOC) dated in January 2011, the RO determined that Clear and Unmistakable Error (CUE) was present in the May 2010 DRO decision, and established SMC under 38 U.S.C.A. §§ 1114(l) and (b) as well as under 38 U.S.C.A. §§ 1114(p) and (f)(3), intermediate between 38 U.S.C.A. §§ 1114(n) and (o), all awards effective from August 26, 2008.  Subsequently, the Veteran expressed continued disagreement with the rate of SMC awarded, perfected an appeal, and the case was referred to the Board for appellate review.

A hearing was held on May 14, 2012, in Reno, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The Board has been notified that the Veteran died in May 2012.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  See a September 2012 computer Printout from the Social Security Administration.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


